PER CURIAM:
A1 Malik Wright appeals from the district court’s orders denying his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wright, No. 7:92-cr-00408-GRA-l, 2008 WL 732167 (D.S.C. Mar. 17, 2008) & 2008 WL 906563 (Apr. 1, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.